UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-2456



DAVID P. FARLEY,

                                              Plaintiff - Appellant,

          versus


JOEL LEEB, D.D.S., M.S.D; MIKE YONK, Cedarhurst,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Senior Dis-
trict Judge. (CA-97-712-5-BR)


Submitted:   January 15, 1998             Decided:   January 27, 1998


Before MURNAGHAN and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David P. Farley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

complaint under 28 U.S.C.A. § 1915A(e)(2) (West Supp. 1997), and

denying his motion for reconsideration. We have reviewed the record

and the district court's opinion and find that this appeal is friv-

olous. Accordingly, we dismiss the appeal on the reasoning of the
district court. Farley v. Leeb, No. CA-97-712-5-BR (E.D.N.C. Oct.
2 & 7, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                2